signiticant index no department of the treasury internal_revenue_service washington d c tax exempt and sor ane feb tep ec az re dear former parent bankruptcy court plan_of_reorganization this letter constitutes notice that the company's request for a modification of the conditional waiver of the minimum_funding_standard for the salaried plan for the plan_year ending september and modified by ruling letters dated date and date has been approved accordingly we are replacing the conditions of the funding waiver as modified with these conditions that was granted in a ruling letter dated date the bankruptcy court enters an order by january plan_of_reorganization confirming the the company replaces the current letter_of_credit with a by letter_of_credit in favor of the salaried plan from a financial_institution acceptable to the pension_benefit_guaranty_corporation pbgc’ in the lf the company fails to meet any one of the conditions amount of dollar_figure under which this funding waiver has been granted the pbgc may draw upon this letter_of_credit for the benefit of the salaried plan at anytime thereafter this letter_of_credit shall expire on the earlier of i the date that condition is satisfied or ii ' equal to the lesser_of i the amount no later than five days after the effective date of the plan_of_reorganization the company makes contributions to the salaried plan for the plan_year ending necessary to maintain a credit balance in the funding_standard_account of the salaried plan as of balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the internal_revenue_code code or ii the amount of the full funding limitation for the plan_year ending if the full funding limitation is greater than zero for the plan_year ending not less than the outstanding the company makes contributions to the salaried plan for the plan_year ending date equal to the lesser_of i the amount necessary to maintain a credit balance in the funding_standard_account of the salaried plan as of date not less than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code or ii the amount of the full funding limitation for the plan_year ending quarterly contributions for the plan_year ending will be calculated following the regular employee retirement income security act of erisa calculation process as if the contribution required by this paragraph was the erisa minimum requirement for the plan_year ending date and any balance due after payment of such quarterly contributions will be contributed to the salaried plan by if the funding_standard_account of the salaried plan does not have a full and if the service funding credit for the plan yearending determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the salaried plan are carried over as a’ separate amortization base for post-2007 plan years credit balances are maintained in the funding_standard_account of the salaried plan that are not less than the outstanding balances of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code as in effect prior to the pension_protection_act of ppa for each of the plan years beginning date through if the funding_standard_account of the salaried plan does not have a full and if the service funding credit for the plan_year ending determines that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the salaried plan are not carried over as a separate amortization base for post-2007 plan years the credit balance that exists in is reduced in accordance with ppa the salaried plan as of if the funding_standard_account of the salaried plan does have a full funding the company elects to credit for the plan_year ending reduce the credit balance created by condition above that exists in the prior to determining the value of plan salaried plan as of assets and crediting against the minimum_required_contribution in accordance with ppa the effective date of the plan_of_reorganization is no later than the conditions above reflect a codification of the conditions of the ruling letter dated date as modified in ruling letters dated date and date as well as modifications to conditions and your authorized representative agreed to these conditions in a letter dated date if any one of the is conditions is not met the waiver for the plan_year ending retroactively null and void with the bankruptcy court confirmed the plan_of_reorganization on the confirmed plan_of_reorganization in place the company has announced that it following expects to emerge from chapter bankruptcy protection by the syndication and closing of exit financing facilities and satisfaction of other conditions including completing rights offerings closing of an investment agreement with investors and consummation of a global_settlement agreement with the former parent the company has represented that the funding waivers that the salaried and hourly plans have received are critical to the implementation of the plan_of_reorganization if the modifications that the company has requested are not approved the waivers would be rendered retroactively null and void if the company does not emerge from chapter bankruptcy protection on or before the company will extend the deadline for the company's emergence from chapter bankruptcy protection to company will a replace certain letters of credit that it has provided to the salaried plan and the hourly plan as a condition of the funding waivers each plan received for the plan years ending held by the hourly plan by dollar_figure and b increase the value of the letter_of_credit in consideration of this extension the the modifications agreed to by by this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the salaried plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the salaried plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the salaried plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the and to your authorized representative pursuant to a power_of_attorney on file in this office we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b lf you require further assistance in this matter please contact at sincerely yours ahah chaeld ector employee_plans julianelle
